UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6904


ELBERT SIMPKINS,

                Plaintiff - Appellant,

          v.

SHERIFF AL CANNON; CAPTAIN KEYS; NFN RANDALL; LT JOHNSON,
classification dept; CO NFN LOVE; CO NFN VEGAS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    G. Ross Anderson, Jr., Senior
District Judge. (5:12-cv-01447-GRA)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elbert Simpkins, Appellant Pro Se.    Christopher Thomas Dorsel,
Sandra J. Senn, SENN LEGAL, LLC, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elbert    Simpkins     appeals    the    district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42   U.S.C.   § 1983    (2006)      complaint.       We   have

reviewed the record and find no reversible error.                     Accordingly,

we deny Simpkins’ motion for a transcript at government expense

and    affirm    for     the    reasons   stated       by   the   district      court.

Simpkins v. Cannon, No. 5:12-cv-01447-GRA (D.S.C. May 28, 2013).

We    dispense    with       oral   argument    because     the   facts   and     legal

contentions      are     adequately     presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2